DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/07/22, for application number 16/827,161 has been received and entered into record.  Claim 1 has been amended.  Therefore, Claims 1-9 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sole, in view of Wolford, US Pat. No. 6,185,692.
Regarding Claim 1, Sole discloses a method for synchronizing time within a local, networked system including a first device and a least one second device [system 200 with a hub device 201 and remote devices 202 communicating via a wireless communications protocol (e.g. Bluetooth), Fig. 2; par 39], comprising: 
using by the first device a short-wavelength, ultra-high frequency radio communications protocol to advertise via a unidirectional, non-bonded communications link from the first device to the at least one second device within the local, networked system a time that is being maintained by a first clock of the first device [system 200 with a hub device 201 and remote devices 202 communicating via a wireless communications protocol (e.g. Bluetooth, a short-wavelength, ultra-high frequency radio communications protocol); hub device 201 broadcasts packet 300 in accordance with the connectionless slave broadcast (CSB); the master transmits a synchronization train comprising timing and frequency schedule to the slave devices; the CSB is connectionless (i.e. non-bonded) and unidirectional, Fig. 2; par 39; par 46, ll. 6-8; par 47, ll. 1-3, 9-11; par 48, ll. 1, 8]; 
using by a clock discipline routine of the second device the received time to discipline a second clock of the second device such that the second clock of the second device is generally 
However, while Sole discloses a second device synchronizing its clock to that of the first device, Sole does not explicitly teach wherein the clock discipline routine comprises an adaptive parameter, hybrid phase/frequency-lock feedback loop algorithm that functions to gradually slew the second clock of the second device to the time that is being maintained by the first clock of the first device.  
In the analogous art of synchronization, Wolford teaches wherein the clock discipline routine comprises an adaptive parameter, hybrid phase/frequency-lock feedback loop algorithm that functions to gradually slew the second clock of the second device to the time that is being maintained by the first clock of the first device [phase-locked loop circuits within the bus devices are able to follow the frequency shift of the clock generator which gradually and monotonically increases or decreases the frequency of the bus clock signal, col. 3, ll. 44-48].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole and Wolford before him before the effective filing date of the claimed invention, to incorporate the gradual synchronization as taught by Wolford into the method as disclosed by Sole, as a gradual change does not require the bus devices to be reset in order to respond to dynamic changes in the frequency of bus clock signals [Wolford, col. 3, ll. 48-51].
Regarding Claim 6, Sole and Wolford disclose the method as recited in Claim 1.  Sole further discloses wherein the first device periodically advertises the time that is being maintained by the first clock of the first device according to a first schedule and wherein the first device also uses the short-wavelength, ultra-high frequency radio communications .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sole, in view of Goel et al., US PGPub 2019/0190635.
Regarding Claim 2, Sole and Wolford disclose the method as recited in Claim 1.  However, Sole and Wolford do not explicitly teach a third device to update the time maintained by the first device.
In the analogous art of wireless communication synchronization, Goel teaches a method of synchronizing time among networked devices by using a communication received from a third device external to the local, networked system to update the time that is being maintained by the first clock of the first device [FIG. 21 a base signal transmits a timing signal to a user equipment (2105) and configure a timer function of the local user equipment based on the timing signal (2110). The base station is external to the local networked user equipment and communicates over cellular wireless communication, par 209; par 5, 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole, Wolford, and Goel before him before the effective filling date of the claimed invention, to incorporate synchronization from an external device as taught by Goel, into the method as disclosed by Sole and Wolford, to allow for time synchronization of wireless communications [Goel, par 4].
Regarding Claim 3, Sole, Wolford, and Goel disclose the method as recited in Claim 2.  Goel further teaches wherein the third device communicates with the first device via use of a radio frequency broadcast message [the wireless communications system 100 may be a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, or a New Radio (NR) network, par 47].
Regarding Claim 4, Sole, Wolford, and Goel disclose the method as recited in Claim 2.  Goel further teaches the third device communicating via internet protocol [“base station 805 may determine that a PTP message includes an Internet Protocol prefix”, par. 134], and Sole further discloses a communications device comprising an Internet server [hub device may be connected to a media source such as an internet media provider, par 40, ll. 1-6].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sole, Wolford, and Goel, and further in view of Bauer, US Pat. No. 6,061,450.
Regarding Claim 5, Sole, Wolford, and Goel teach the method as recited in Claim 2.  However, Sole, Wolford, and Goel do not disclose wherein the third device comprises a cable system head-end device.
In the analogous art of communications systems, Bauer teaches wherein a device comprises a cable system head-end device [system of Fig. 3 includes cable modem (302) and cable headend device (306), col. 4, ll. 46-51].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole, Wolford, Goel, and Bauer before him before the effective filling date of the claimed invention, to incorporate a cable headend system taught by Bauer into the method as disclosed .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sole and Wolford, and further in view of Abraham et al., US PGPub 2018/0063784.
Regarding Clam 7, Sole and Wolford disclose the method as recited in Claim 6.  
However, Sole and Wolford do not explicitly teach wherein the second wherein the second device uses the received first schedule to create a second schedule for use by the second device to ensure that the second device is readied to receive the time that is being maintained by the first clock of the first device when advertised by the first device.
In the analogous art of wireless data communication, Abraham teaches wherein the second device uses the received first schedule to create a second schedule for use by the second device to ensure that the second device is readied to receive the time that is being maintained by the first clock of the first device when advertised by the first device [the scheduled time at which a discovery signal is transmitted is negotiated and “T1 (time of reception device) may be set according to a clock value of a clock of the first device. Tl may be scheduled to occur shortly before wakeup in a second device”, par 51; the second schedule, at which the device wakes up to receive data, determines the time the device is placed in an active state (ready) to receive data, par 92].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole, Wolford, and Abraham before him before the effective filling date of the claimed invention, to incorporate the periodic transmission as taught by Abraham into the method as disclosed by Sole and Wolford, to reduce power consumption [Abraham, par 5].
Regarding Claim 8, Sole, Wolford, and Abraham disclose the method as recited in Claim 7.  Abraham further discloses wherein the second device uses the received time that is being maintained by the first clock of the first device when advertised by the first device according to the first schedule to automatically adjust the second schedule [T1 may be set according to a clock value of a clock of the first device transmitted according to a predetermined, pre- negotiated schedule; the second schedule, at which the device wakes up to receive discover beacons, is automatically adjusted with respect to T1 of the first device, par 51].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sole and Wolford, and further in view of Koeninger, US PGPub 2017/0033942.
Regarding Claim 9, Sole and Wolford disclose the method as recited in Claim 1.  While Sole discloses time that is being maintained by the first clock of the first device, Sole and Wolford do not explicitly teach wherein an app installed on a smart device is used to program the time on a device.
In the analogous art of network communication, Koeninger teaches wherein an app installed on a smart device is used to program the time on a device [the smarter radio alarm clock programs easily from a smartphone app, par 91].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole, Wolford, and Koeninger before him before the effective filling date of the claimed invention, to incorporate the programming from a smartphone as taught by Koeninger into the method as disclosed by Sole and Wolford, to facilitate home automation [par 19, 20].


Response to Arguments
Applicant’s arguments filed 03/07/22 have been considered but are moot due to the new rejection based on the references cited above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186